Title: From George Washington to Thomas Snowden, 3 October 1788
From: Washington, George
To: Snowden, Thomas



Sir,
Mount Vernon October 3d 1788

The cost of the Plough which you were so obliging as to have made and sent to me has never yet been presented—I am ready to pay it to you or [to] your order on demand.
Will you permit me again to request the favor of you to procure me another exactly like the former and as perfectly made—both Iron and wood—as it can be by your best workmen? I like the other so well that I mean to get into the use of them generally; and want the one which I have now requested as a model—in my workshop to make others by. With the compleat plough be pleased to send me two dozen shears, from your Forge, of the proper sort and size to be manufactured with as

little labour as may be into Ploughs of the above Sort—the sooner the whole is forwarded the more convenient and agreeable it will be to. Yours &c.

G. Washington

